DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“a header and a payload; and 
for a particular packet among the packets: 
(i) processing at least the header of the particular packet to determine a flow associated with the particular packet; 
(ii) attempting to determine a payload structure based on the flow, the payload structure associated with transport of coded video data in the payload of the particular packet; 

Izard et al. (US 2019/0116111 A1) teaches a packet forwarding network may include switches that forward network packets between end hosts. A monitoring network may be coupled to the forwarding network. A controller may control switches in the monitoring network to forward network packets tapped from the forwarding network to one or more packet recorders.
Lee et al. (US 2006/0104268 A1) discloses routing packets through a network based on header information in a payload of a packet received at a network device; and, in particular, to increasing efficiency by classifying the packet using hardware and aligning the header information with respect to a boundary of a cache line exchanged between memory and a processor in the network device
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) capturing packets 2) a header and a payload 3) determining a flow 4) determining a structure 5) coded video data 6) repackaging coded video data 7) creating a new packet 8) forwarding a new packet 9) storing the new packet. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4. 	Claim(s) 163-192 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janarthanan et al. 						(US 8,792,353 B1)
This disclosure relates in general to the field of communications and, more particularly, to optimizing processing of packets in a network environment.
Clark et al. 							(US 2019/0109820 A1) 
The present disclosure relates to systems, methods, and apparatuses to secure computer networks against network-borne security threats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457